     USDC IN/ND case 1:18-cv-00209-HAB-SLC document 16 filed 05/01/19 page 1 of 2



 1                               UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF INDIANA
 2

 3
     DAVE PONDER,                                  )
                                                   ) Case No.: 1:18-cv-00209-HAB-SLC
                   Plaintiffs,                     )
 4
                                                   )
            v.                                     )
 5
                                                   )
                                                   )
 6
                                                   )
     CAPITAL ONE BANK (USA) N.A.,                  )
 7
                                                   )
                   Defendant.                      )
 8
                                                   )
 9

10                                   NOTICE OF SETTLEMENT

11          Plaintiff DAVE PONDER notifies this Court that Plaintiff and Defendant CAPITAL ONE

12   BANK (USA), N.A., have resolved all claims between them in this matter and are in the process

13   of completing the final settlement documents and filing the appropriate dismissal pleadings. The
14
     parties request that the Court retain jurisdiction for sixty (60) days for any matters related to
15
     completing and/or enforcing the settlement and stay all remaining discovery deadlines.
16
                                  Respectfully submitted the 1st day of May 2019.
17

18                                                       By: /s/ Alyson Dykes
                                                         Alyson Dykes
19                                                       The Law Offices of Jeffrey Lohman, P.C.
                                                         4740 Green River Road, Suite 310
20                                                       Corona, CA 92880
                                                         T: (657) 500-4317
21
                                                         F: (657) 227-0270
                                                         E: AlysonD@jolohman.com
22
                                                         Attorney for Plaintiff, DAVE PONDER
23

24

25
                                                   -1-


                                      NOTICE OF SETTLEMENT
     USDC IN/ND case 1:18-cv-00209-HAB-SLC document 16 filed 05/01/19 page 2 of 2



 1

 2
                                   CERTIFICATE OF SERVICE
 3
            I certify that on May 1, 2019 I filed Plaintiff DAVE PONDER’s Notice of Settlement
 4
     using the CM/ECF system, which will provide notice to the following:
 5

 6
     Erin L Hoffman
 7
     Faegre Baker Daniels LLP - Min/MN
 8
     2200 Wells Fargo Center
     90 S Seventh St
 9   Minneapolis, MN 55402
     612-766-7000
10   Fax: 612-766-1600
     Email: erin.hoffman@FaegreBD.com
11   ATTORNEY TO BE NOTICED

12   Kevin J Mitchell
     Faegre Baker Daniels LLP - FW/IN
13
     110 W Berry St Ste 2400
     Fort Wayne, IN 46802
14
     260-424-8000
15   Fax: 260-460-1700
     Email: kevin.mitchell@faegrebd.com
16   ATTORNEY TO BE NOTICED

17

18
                                                       By: /s/ Alyson Dykes
19                                                     Alyson Dykes
                                                       The Law Offices of Jeffrey Lohman, P.C.
20
                                                       4740 Green River Road, Suite 310
                                                       Corona, CA 92880
21
                                                       T: (657) 500-4317
22                                                     F: (657) 227-0270
                                                       E: AlysonD@jolohman.com
23                                                     Attorney for Plaintiff, DAVE PONDER

24

25
                                                 -2-


                                     NOTICE OF SETTLEMENT
